Citation Nr: 0638561	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a temporary total evaluation based on a 
service-connected disability requiring hospital treatment or 
a period of convalescence, to include consideration as to 
whether the claim was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1974 to February 1977.

This case comes to the Board on appeal of a September 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (the RO), which, in 
part, denied the veteran's claim for entitlement to a 
temporary total evaluation due to what the RO characterized 
as an untimely filing of the claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This claim was remanded by the Board in November 2005 for 
further procedural development, namely adjudication on the 
merits by the agency of original jurisdiction.  In April 
2006, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which, rather than 
adjudicating the claim on the merits, continued to deny the  
claim based on what it perceived as lack of a timely filed 
claim.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.

As set forth in more detail below, the Board is adjudicating 
the matter of whether veteran's claim for entitlement to a 
temporary total disability evaluation has been timely filed.  
The underlying claim is being REMANDED to the RO via the AMC 
for adjudication on the merits.  

Issues not on appeal

In November 2005, the Board denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with a history of dorsal 
strain; and entitlement to service connection for chronic 
dermatitis of the feet.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2006).  

Another issue which was then on appeal, entitlement to 
service connection for a left knee disability, was remanded 
by the Board in November 2005.  Service connection was 
subsequently granted by the AMC in an April 2006 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  


FINDING OF FACT

There is no law or regulation which imposes a time limit for 
filing a claim for entitlement to a temporary total 
disability rating for a service-connected disability based on 
a period of hospitalization or due to convalescence.


CONCLUSION OF LAW

The veteran's claim for entitlement to a temporary total 
disability rating for a service-connected disability based on 
a period of hospitalization or due to convalescence was 
timely filed.  38 C.F.R. §§ 4.29, 4.30 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a temporary total disability 
rating for a service-connected disability based on a period 
of hospitalization or due to convalescence.  See 38 C.F.R. 
§§ 4.29, 4.30 (2006).  He currently contends that he was 
unable to work from April 29, 1998 to May 29, 1998 due to his 
service-connected low back disability and should be 
compensated for such.  See the April 2005 hearing transcript, 
pages 25-27.

Relevant law and regulations

There is no law or regulation pertinent to the timeliness for 
filing a claim for a temporary total disability rating based 
on a service-connected disability requiring hospital 
treatment or a period of convalescence.

Analysis

As alluded to in the Introduction above, in the September 
2000 rating decision which forms the basis for this appeal, 
the RO denied the veteran's claim for a temporary total 
evaluation, concluding that the veteran failed to file a 
timely claim.  In support of its determination, the RO 
38 C.F.R. § 3.400 (o), which concerns effective dates for 
increased rating claims, does not mention timeliness of 
filing claims for temporary total ratings, and is therefore 
irrelevant to this claim.  

In its November 2005 remand, the Board noted the RO's 
incorrect citation to 38 C.F.R. § 3.400(o), as well as its 
unfounded concern with the timeliness of filing the temporary 
total evaluation claim.  The Board asked the AMC to address 
the veteran's claim for a temporary total evaluation on the 
merits.  However, the April 2006 SSOC held that the veteran 
did not file a timely claim for a temporary total evaluation.  
The AMC cited 38 C.F.R. § 3.157 in its discussion, which [as 
with 38 C.F.R. § 3.400 (o)] is irrelevant to the instant 
claim.  

The Board emphasizes that there is no law or regulation which 
requires claims for temporary total evaluations, such as the 
instant case, be filed within a certain period of time.  The 
Board observes in passing that when limitations are placed on 
filing claims, they are set forth in the regulations with 
specificity.  See 38 C.F.R. § 3.1000(c) [an application for 
accrued benefits must be filed within one year after the date 
of death].  

Accordingly, based on the lack of law or regulation which 
dictates otherwise, the Board finds that the veteran's claim 
for entitlement to a temporary total disability rating based 
on a service-connected disability requiring hospital 
treatment or a period of convalescence was filed in a timely 
manner.


ORDER

The veteran's claim for entitlement to a temporary total 
evaluation based on a service-connected disability requiring 
hospital treatment or a period of convalescence was timely 
filed.


REMAND

As detailed in the analysis above, the Board asked the AMC in 
its November 2005 remand to address the veteran's claim for a 
temporary total evaluation on the merits.  However, the April 
2006 SSOC held that the veteran did not file a timely claim 
for a temporary total evaluation and never address the claim 
on its merits.  

Pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993), when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  In this case, the Board feels that it would be 
prejudicial to proceed on a decision on the merits of the 
claim when the agency of original jurisdiction has not first 
done so.  Accordingly, a remand for initial adjudication on 
the merits is necessary.

Additionally, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Therefore, a remand is also necessary to 
ensure proper compliance with the Board's November 2005 
remand instructions.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should review the evidence of 
record and readjudicate the 
veteran's claim of entitlement to 
a temporary total evaluation based 
on the merits.  If the claim is 
denied, VBA should provide the 
veteran with a SSOC.  The case 
should then be returned to the 
Board for further consideration, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


